DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to remarks and amendments filed on 1/18/2022.  The amended claims overcome the previous claim rejections under 35 U.S.C. 112(b), and therefore the rejection is withdrawn.  Claims 1-3, 5-10, 12-16, and 18-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0248288 ("Linder").
Regarding claim 1, Linder discloses a method of obtaining an image, comprising: 
receiving an optical signal at a detector (photodetector, not labeled, Fig. 2); 
generating, at the detector (photodetector, not labeled, Fig. 2), an electrical signal in response to receiving the optical signal (paragraph [0003]), wherein a frequency of the electrical signal is indicative of a frequency of the optical signal (paragraph [0028]); 

filtering the electrical signal (C211, Fig. 2, filters out DC signals) at the first detection/readout circuit (210, or 251, Fig. 2) to pass a signal component within the first frequency signal range (high frequency, paragraph [0033]) to an asynchronous laser pulse detector (ALPD) readout integrated circuit of the first detection-readout circuit (high frequency path ROIC, paragraph [0028]);
reading the signal component within the first frequency signal range at the ALPD readout integrated circuit (219, Fig. 2, paragraph [0033]);
receiving the electrical signal at a second detection readout circuit (220, Fig. 2) that is sensitive to a different selected frequency range (low frequency, paragraphs [0020], [0031]);  
filtering the electrical signal (M222, paragraphs [0030]-[0031], it is well known that direct injection circuit allows separation of an AC and DC detector component of the detector current, therefore it is a filter) at the second detection/readout circuit (220, Fig. 2) to pass a signal component within the second frequency signal range (low frequency, paragraph [0030]) to an imaging readout integrated circuit of the second detection/readout circuit (low frequency path ROIC, paragraph [0008]); and
reading the signal component within the second frequency signal range at the imaging readout integrated circuit (229, Fig. 2, paragraph [0032]).
Although Linder discloses using a single ROIC for the two readout paths, Linder also discloses that two distinct ROICs, one that processes the laser return, and one that processes passive scene, are well known as prior art (paragraph [0026]).

Regarding claims 2 and 9, Linder discloses the method of claim 1, and the imaging and ALPD device of claim 8, wherein the optical signal includes at least one of a laser signal (150, Fig. 1B) and an imaging signal (1100, Fig. 1B) that traverse a same optical path to the detector (Figs. 1A, 1B, paragraph [0025]).
Regarding claims 3 and 10, Linder discloses the method of claim 2, and the imaging and ALPD device of claim 9, further comprising generating the electrical signal within a first frequency range in response to receiving the laser signal (high frequency, paragraph [0033]) and generating the electrical signal with a second frequency lower than the first frequency in response to receiving the imaging signal (low frequency, paragraph [0030]).
Regarding claims 8 and 15, Linder discloses an imaging and asynchronous laser pulse detector (ALPD) device comprising: 
a detector (photodetector, not labeled, Fig. 2) configured to generate an electrical signal in response to receiving an optical signal (paragraph [0003]), wherein a frequency of the electrical signal is indicative of a frequency of the optical signal (paragraph [0028]);  
a first detection/readout circuit (210, or 251, Fig. 2) sensitive to a first frequency range (paragraph [0033]), the first detection/readout circuit having a first filter (C211, Fig. 2, capacitor blocks DC signals, therefore it is a filter) for passing a signal component of the electrical signal within the first frequency signal range (high frequency, paragraph [0033]) and an asynchronous laser pulse detector (ALPD) readout integrated circuit (high frequency path ROIC, paragraph 
a second detection/readout circuit (220, Fig. 2) sensitive to a second frequency range (paragraph [0020]), the second detection/readout circuit having a second filter (M222, paragraphs [0030]-[0031], it is well known that direct injection circuit allows separation of an AC and DC detector component of the detector current, therefore it is a filter) for passing a signal component of the electrical signal within the second frequency signal range (low frequency, paragraph [0031]) and an imaging readout integrated circuit (low frequency path ROIC, paragraph [0028]) for reading the signal component within the second frequency signal range (low frequency, paragraphs [0020], [0031]); wherein
the electrical signal is sent from the detector (Fig. 2) to both the first detection/readout circuit (210, or 251, Fig. 2) and the second detection/readout circuit (220, Fig. 2).
Although Linder discloses using a single ROIC for the two readout paths, Linder also discloses that two distinct ROICs, one that processes the laser return, and one that processes passive scene, are well known as prior art (paragraph [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use two distinct ROICs as disclosed by Linder in order to keep the system more modular and help with heat dissipation by maintaining the circuitry of the two paths separately.
Regarding claim 16, Linder discloses the imaging cell of claim 15, wherein the optical signal includes at least one of a laser signal (150, Fig. 1B) and an imaging signal (1100, Fig. 1B) that traverse a same optical path to be received at the detector (Figs. 1A, 1B, paragraph [0025]), and the detector is further configured to generate the electrical signal within the first .
Claims 5-7, 12-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Linder in view of U.S. Patent Publication No. 2015/0163401 ("Botts").
Regarding claims 5, 12, and 18, Linder discloses the method of claim 1, the imaging and ALPD device of claims 8 and 15, wherein the first detection/readout circuit includes an ALPD layer (laser return ROIC, paragraph [0026]) and the second detection/readout circuit includes an imaging layer (passive scene ROIC, paragraph [0026]).
Linder does not explicitly disclose that the ALPD layer located on top of the imaging layer.
However, Botts discloses a first detection/readout circuit (14, Figs. 1 and 2A) is on top of a second detection/readout circuit (18, Figs. 1 and 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to stack the two detection/readout circuits in Linder, as disclosed by Botts, in order to save space when integrating two readout integrated circuits, as taught, known, and predictable. 
Regarding claims 6, 13, and 19, Linder discloses the method of claim 5, the imaging and ALPD device of claims 12 and 18, and Botts further discloses allowing the electrical signal to pass along a first electrical pathway (16, Fig. 2A)  that leads to the ALPD layer (ROIC Layer 1, Fig. 2A) and along a second electrical pathway (VIA, Fig. 2A) that passes through the ALPD layer (ROIC Layer 1, Fig. 2A) to the imaging layer (ROIC Layer 2, Fig. 2A).

Regarding claims 7, 14, and 20, Linder discloses the method of claim 5, the imaging and ALPD device of claims 12 and 18, and Botts further discloses that the [ROIC 1] is electrically isolated from the [ROIC 2] (Figs. 1 and 2A, the two ROICs are isolated and connected via electrical contacts 20, Figs. 1 and 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to electrically isolate the two detection/readout circuits in Linder, as disclosed by Botts, in order manufacture the circuits separately to provide modular integration as taught, known, and predictable.
Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2012/0305786 ("Dierickx") discloses splitting a signal from a detector into at least two parts, see Fig. 7, and paragraph [0084].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878